Motion, pursuant to CPLR 5704 (subd. [a]), for order appointing a temporary receiver denied, without costs. Plaintiff’s application to Special Term for the same relief was made upon notice and therefore his remedy is by way of appeal. Motion for preliminary injunction pending appeal and for preference denied, without costs and without preju*900dice to an application for injunctive relief directed to Special Term if plaintiff be so advised. Staley, Jr., J. P., Greenblott, Cooke, Sweeney and Kane, JJ., concur.